Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 1 of 14

 

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V. CASE NUMBER: 20 , Is] MA Vi

ABRAHAM RIVERA

 

I, the undersigned complainant, being duly sworn, state that the following is true and correct to
the best of my knowledge and belief:

On or about the dates described in Attachment A in the County of Maricopa in the District of
Arizona, the defendant violated, Title 18, United States Code, Sections 2113(a) and (d), an offense
described as follows:

See Attachment A — Description of Counts

I further state that I am a Special Agent from the Federal Bureau of Investigation and that this

complaint is based on the following facts:
See Attachment B — Statement of Probable Cause Incorporated By Reference Herein.
Continued on the attached sheet and made a part hereof: Xl Yes CI No
AUTHORIZED BY: Justin Oshana, AUSA

SA Paul J. Lee Sa

Name of Complainant Signature of Complainant

 

Sworn to telephonically

Lry IL 2eOtoO at Phoenix, Arizona
Date City and State

HONORABLE MICHELLE H. BURNS Z
United States Magistrate Judge Vik bat Sn

 

 

Name & Title of Judicial Officer Signature of Judicial Officer

 
oOo co I DBD A SP W YN

DO NO BD HP HO HP DP PD DN wm mR
ot KN UH BP WOW NY KY CO CO POH DH AH PP WH YP | &

 

 

Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 2 of 14

ATTACHMENT A
DESCRIPTION OF COUNTS
Count 1
On or about June 28, 2019, in the District of Arizona, defendant ABRAHAM RIVERA,
by force, violence, and intimidation, did take from the person and presence of a bank teller,
money belonging to and in the care, custody, control, management, and possession of US Bank,
located at 1515 E. Elliot Road, Tempe, Arizona, the deposits of which were then federally
insured by the Federal Deposit Insurance Corporation.
In violation of Title 18 United States Code, Sections 2113(a) and (d).
Count 2
On or about July 31, 2019 in the District of Arizona, defendant ABRAHAM RIVERA,
by force, violence, and intimidation, did take from the person and presence of a bank teller,
money belonging to and in the care, custody, control, management, and possession of US Bank,
5137 E. Baseline Road, Gilbert, Arizona, the deposits of which were then federally insured by
the Federal Deposit Insurance Corporation.
In violation of Title 18 United States Code, Sections 2113(a) and (d).
Count 3
On or about August 29, 2019, in the District of Arizona, defendant ABRAHAM
RIVERA, by force, violence, and intimidation, did take from the person and presence of a bank
teller, money belonging to and in the care, custody, control, management, and possession of
US Bank, 4005 E. Chandler Blvd, Phoenix, Arizona, the deposits of which were then federally
insured by the Federal Deposit Insurance Corporation.
In violation of Title 18 United States Code, Sections 2113(a) and (d).
Count 4
On or about July 3, 2020, in the District of Arizona, defendant ABRAHAM RIVERA,
by force, violence, and intimidation, did take from the person and presence of a bank teller,

money belonging to and in the care, custody, control, management, and possession of US Bank,

 

 
oOo co sj DU Fe WH WYN

oOo wo HO WH HP KP KN KN HNO Re RR er Rr RE Re Ee
oOo yD DH UO BR W NY KH DOD OO WOH DON FP W YP YK O&O

 

 

Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 3 of 14

4005 E. Chandler Blvd, Phoenix, Arizona, the deposits of which were then federally insured
by the Federal Deposit Insurance Corporation.

In violation of Title 18 United States Code, Sections 2113(a) and (d).

 

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 4 of 14

ATTACHMENT B - STATEMENT OF PROBABLE CAUSE

I, Paul J. Lee, a Special Agent with the Federal Bureau of Investigation (FBI), being
first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for an arrest warrant for
Abraham Rivera for a violation of Title 18 U.S.C. 2113(a) (d) (Armed Bank Robbery).

2, I am a Special Agent with the FBI in Phoenix, Arizona. I have been
appointed a Special Agent with the FBI since September of 2008. I have extensive
experience with violent crimes and national security investigations, including, but not
limited to, serial robbery cases, terrorism cases, search warrants, physical surveillance,
evidence collection, and arrests.

3, The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. This affidavit
is intended to show merely that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

PROBABLE CAUSE

4, In June of 2019, the FBI became aware of, and involved in investigating, an
unidentified male bank robber. Investigators believe the same individual has engaged in at
least 4 robberies occurring at various commercial banks between June 28, 2019 and July
3, 2020. Each robbery is listed and described below.

5. Robbery #1: On June 28, 2019, at approximately 10:14 a.m., an unknown
male suspect committed armed robbery at US Bank, located inside Safeway Grocery Store,
1515 E Elliot Road, Tempe, Arizona. After entering the store, the robber approached the
teller line. The robber produced the demand note, pointed a gun at the teller, and demanded
$4000. The robber fled the business after obtaining a known amount of cash. The robber
was described as: a Hispanic male; late 30s in age; 5°06” to 5°07” tall, approximately 200

lbs; wearing a Band-Aid over the bridge of his nose; eyeglasses; a black short sleeved shirt

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 5 of 14

under a black and white plaid shirt; and pants. This incident was documented under FBI

case number 91A-PX-3130861.

 

 

6. Robbery #2: On July 31, 2019, at approximately 10:30 a.m., an unknown
male suspect committed armed robbery at a US Bank located inside Safeway Grocery
Store, 5137 E Baseline Road, Gilbert, Arizona. After entering the store, the robber stood
in line and approached the teller line. The robber produced the demand note and pointed a
pistol at the teller. The robber fled the business after obtaining a known amount of money.
The robber was described as: a Hispanic male; late 305-40 in age; 5°05” tall, approximately
200 lbs; wearing eyeglasses; a white baseball hat, faded blue short sleeve shirt, and a white
bandage wrap around his left hand. This incident was documented under FBI case number

91A-PX-3147615.

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 6 of 14

 

 

7. Robbery #3: On August 29, 2019, at approximately 10:36 a.m., an
unknown male suspect committed armed robbery at a US Bank located inside Safeway
Grocery Store, 4005 E Chandler Boulevard, Phoenix, AZ. The robber approached the
teller counter, asked for a withdrawal, pointed a pistol at the bank teller and presented a
demand note. The robber fled the business after obtaining a known amount of money.
The robber was described as: a Hispanic male; 30’s in age; 5°08” tall, approximately 250
lbs; wearing a baseball cap, dark reflective sunglasses, green t-shirt, and holding a gun.

This incident was documented under FBI case number 91A-PX-3161202.

 

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 7 of 14

8. Robbery #4: On July 3, 2020, at approximately 10:39 a.m., an unknown male
suspect committed armed robbery at a US Bank located inside Safeway Grocery Store,
4005 E Chandler Boulevard, Phoenix, Arizona. After entering the store, the robber stood
in line and approached the teller line. The robber pointed a pistol at the teller and produced
the demand note. The robber fled the business after obtaining known amount of money.
The robber was described as: a Hispanic male wearing a blue facemask; blue surgical
gloves; blue button up shirt; reflective glasses; and a blue hat with no logo. This incident

was documented under FBI case number 91 A-PX-3287905.

Digital Video Snapshot
Recorder: 7500_Ahwatukee_Safeway
Camera Name: 02 Teller 1

 

   

U.S. Bank Photo Disclaimer:
The accuracy of the informatian provided with the photo, such as date and time, cannot be guaranteed.
The photo was created for internal purpose and is provided solely as an investigative tool. U.S. Bank
accepts no liability in connection to the use and dissemination of these photos. By using or
disseminating these photos you agree to indemnify U.S. Bank for any actions against U.S. Bank related to
your use of these photos.

U.S. Bank Employees:

The email containing this image is to be deleted immediately following receipt by Law Enforcement.

Any use of this image not authorized by Corporate Security, including printing, copying, sharing on social
media, and/or distributing in any format to individuals or entities other than Law Enforcement, may be
subject to disciplinary action up to and including termination of employment.

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 8 of 14

Digital Video Snapshot

Recorder: 7500_Ahwatukee_Safeway
Camera Name: 02 Teller 1

 

U.S. Bank Photo Disclaimer:

The accuracy of the information provided with the photo, such as date and time, cannot be guaranteed.
The photo was created for interna! purpose and is provided solely as an investigative tool. U.S. Bank
accepts no liability in connection ta the use and dissemination of these photos. By using or
disseminating these photos you agree to indemnify U.S. Bank for any actions against U.S. Bank related to
your use of these photos.

U.S, Bank Employees:

The email containing this image is to be deleted immediately following receipt by Law Enforcement.

Any use of this image not authorized by Corporate Security, including printing, copying, sharing on social
media, and/or distributing in any format to individuals or entities other than Law Enforcement, may be
subject to disciplinary action up to and including termination of employment.

9. Based on the above information and in reviewing available surveillance
images and victim and witness interviews, it is believed that the same suspect is responsible

for each of the previously mentioned armed robberies.

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 9 of 14

INVESTIGATION
10. On July 3, 2020, John Hanrahan, Safeway Corporate Security, handed over
a copy of the surveillance video from the Safeway Store. A review of the surveillance
video showed the bank robbery suspect arrive at the Safeway in a red 4 door passenger
vehicle. The suspect, who is the driver and only occupant, parked the vehicle on the west

side of the Safeway. After fleeing from the store, the suspect drove away, south on S. 40"

Street.

 

11. The surveillance video on the outside of the Safeway was of excellent quality
and clearly showed the suspect vehicle. A review of the video showed that the suspect
vehicle is ared 2010 Toyota Matrix with Arizona license plates. After identifying the year,
make, and model of the vehicle, a search was conducted in the Law Enforcement License

6

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 10 of 14

Plate Reader database for possible matches. The license plate reader search revealed
several vehicles matching the year, make, and model of the suspect vehicle, but only a few
of the vehicles were red in color. Further research into the red 2010 Toyota Matrix vehicles
in the license plate reader database revealed one that was registered to a person that closely
resembles the suspect in the robbery surveillance footage.

12. The one vehicle that came back to the person that matched the description of
the suspect in the bank robberies was a 2010 red Toyota Matrix bearing AZ license plate
BZV5473. The Matrix is registered to a Hispanic male identified as ABRAHAM
RIVERA, Jr. at 530 S. Dobson Road #423, Mesa, AZ. The physical description of

RIVERA matches the suspect from this series of bank robberies and his home address is

within close proximity to all the robberies.

 

 

 

 

13. On July 6, 2020, surveillance was conducted on the vehicle registered to
RIVERA at his home address of 530 S. Dobson Road, Mesa, AZ. The vehicle registered
to RIVERA, the red 2010 Toyota Matrix bearing AZ license plate BZV5473, was
confirmed to have the same seven spoke rims, grey molding on the rear bumper, and lack

of vehicle badges (Matrix and vehicle model) on the rear of the vehicle as the suspect

7

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 11 of 14

vehicle in the surveillance video from Safeway.

14. Also on July 6, 2020, contact was made with the management office of the
apartment complex. The management office provided a phone number for RIVERA as
480-226-8677. Open source and social media checks of the phone number did confirm use
by RIVERA.

15. On July 10, 2020, a search warrant for cellular telephone information was
obtained under case number 20-5182MB. The cellular provider, Sprint, was served on July
13, 2020 and returns were provided on July 16, 2020. Analysis of the data showed that
RIVERA made phone calls in the general area of robberies 1, 2, and 3. Although robberies
1 and 2 could not definitively place RIVERA at the scene of the robbery at the time, cell
phone call data showed that he could not be excluded from the robberies by being
geographically distant from the area. In robbery 3, cell tower and sector information placed
the phone of RIVERA directly at the bank very close to the time of the robbery. RIVERA
ceased using cell signal to make phone calls in June 2020, and therefore there is no cellular
data to include or exclude RIVERA from robbery 4.

16. On July 7, 2020, a search warrant application was submitted and granted for
the GPS location tracking of the red 2010 Toyota Matrix registered to ABRAHAM
RIVERA, bearing Arizona license plate number BZV5473. Search Warrant 20-5163MB
was executed and a tracking device installed on the vehicle on July 8, 2020.

17. On July 11, 2020, the tracking information identified the red 2010 Toyota
Matrix had visited the Safeway grocery store located at 5137 E Baseline Road, Gilbert,
Arizona. The Safeway houses a US Bank that was robbed by the “Bandaged Bandit” on
July 31, 2019. Security video was obtained and showed Rivera entering the Safeway,
passing by the US Bank, utilizing a Lottery vending machine, and exiting the bank. This
action appeared to be “casing” of the US Bank branch. Of note, the Bandaged Bandit
robbed the US Bank at 4005 E Chandler Boulevard, Phoenix, AZ in August 2019 and in
July 2020. The return robbery of a bank that was previously robbed by the Bandaged

Bandit fits the modus operandi.

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20

|
E Baseline Rb

>A

eline Rd E Baseline Rd

Kneaders Bakery & Cafe @ip
Takeoul » Delivery \’

BBVA Bank

 

ssel DPM

   

McDonald's :

Takeout + Delivery ©

A

Safeway
Delivery

 

 

Highland PERG ©

U.S, Bank Branel

 

Jasper's Pool Supply

Hame Improvement store

Genos Giant Slice #2 G49
Takeout * Delivery “/

   

‘e) Massage Envy‘

Dependency Map data ©2020

Page 12 of 14

 

 

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 13 of 14

soem

coe

| Sota bee RB ML BO:
Wave By

 

§
i
E

 

 
Case 2:20-mj-00187-MHB Document1 Filed 07/16/20 Page 14 of 14

18. Based on the above listed facts, I believe there is probable cause to issue a
complaint for ABRAHAM RIVERA for the armed bank robberies of:
a. US Bank, 1515 E Elliot Road, Tempe, AZ (June 28, 2019)
b. US Bank, 5137 E Baseline Road, Gilbert, AZ (July 31, 2019)
c. US Bank, 4005 E Chandler Blvd, Phoenix, AZ (August 29, 2019)
d. US Bank, 4005 E Chandler Blvd, Phoenix, AZ (July 3, 2020)
All in violation of Title 18, United States Code, Sections 2113(a) and (d)

Dated this 16th day of July, 2020

Fe

Paul J. Lee
Special Agent, FBI

je
Subscribed and sworn to telephonically this, ou (6 2O20 day—of July, 2020. I find
]

probable cause to believe that the defendant has committed the crimes set forth in this
Complaint.

Oem H. BURNS
United States Magistrate Judge

 

1]

 
